DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 9, and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, Applicant recites “a second organic insulating film over below the pixel electrode” in line 10 of the claim.  However, it is unclear as to how “a second organic insulating film” can be “over below the pixel electrode.”  The structural relationship of “over below” between the recited “a second organic insulating film” and “the pixel electrode” is unclear, and therefore, the recitation of “a second organic insulating film over below the pixel electrode” renders the claim as a whole to be indefinite.  For the purposes of examination, the recitation 

Regarding claim 6, Applicant recites “a second organic insulating film over below the pixel electrode” in line 14 of the claim.  However, it is unclear as to how “a second organic insulating film” can be “over below the pixel electrode.”  The structural relationship of “over below” between the recited “a second organic insulating film” and “the pixel electrode” is unclear, and therefore, the recitation of “a second organic insulating film over below the pixel electrode” renders the claim as a whole to be indefinite.  For the purposes of examination, the recitation of “a second organic insulating film over below the pixel electrode” will be broadly interpreted as “a second organic insulating film below the pixel electrode.”  Claim 11 is rejected as being dependent on claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-4 and 7-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Kimura et al. (U.S. 2007/0146591).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 

Regarding claim 2, Kimura discloses an FFS-mode liquid crystal display device (Fig. 13; page 1, para [0005; page 2, para [0036]) comprising:

	a top-gate transistor (bottom-gate and top-gate transistor 151 are interchangeable, Fig. 13; page 13, para [0256]; page 15, para [0269]) electrically connected to the source wiring (108, Fig. 13; page 15, para [0266]);
	a pixel electrode (111, Fig. 13; page 15, para [0266]) electrically connected to the top-gate transistor (151, Fig. 13) comprising a plurality of openings (openings of 111, Figs. 13 and 16);
	a first insulating film (105, Fig. 13; page 13, para [0257]) below the source wiring (108, Fig. 13); and
	a second organic insulating film (110, Fig. 13; page 14, para [0260]) over the source wiring (108, Fig. 13),
	wherein each of the common electrode (103, Fig. 13) and the pixel electrode (111, Fig. 13) comprises indium tin oxide (page 14, para [0259]; page 20, para [0327]).

Kimura does not expressly disclose that the first insulating film (105, Fig. 13) is an organic insulating film.  However, Kimura does disclose a second insulating film (110, Fig. 13) that can be formed of an organic insulating material such as polyimide (page 14, para [0260]).  Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in 

Kimura does not expressly disclose wherein the auxiliary wiring (7003b, Fig. 16) comprises one or more element selected from aluminum, tantalum, titanium, molybdenum, tungsten, neodymium, chromium, nickel, platinum, gold, silver, copper, magnesium, scandium, and cobalt.  However, Kimura discloses that a gate electrode (102, Fig. 13; page 13, para [0257]) can be formed together with the auxiliary common wiring (7003b, Fig. 16; page 25, para [0371]) and that the gate electrode can be formed from a metal material such as aluminum (page 13, para [0257]).

Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to form the auxiliary wiring (7003b, Fig. 16) from the same aluminum material of the gate electrode (102, Fig. 13; page 13, para [0257]) in order to obtain the benefits of simplifying the manufacturing process by forming different conductive elements from the same conductive material of aluminum as taught by Kimura (page 13, para [0257]; page 25, para [0371]).

Regarding claim 3, Kimura discloses an FFS-mode liquid crystal display device (Fig. 13; page 1, para [0005; page 2, para [0036]) comprising:
	an auxiliary wiring (7003b, Fig. 16; page 25, para [0371]) electrically connected to a common electrode (103, Fig. 13; page 14, para [0266]) in a pixel portion (930, Fig. 17A; page 25, 
	a top-gate transistor (bottom-gate and top-gate transistor 151 are interchangeable, Fig. 13; page 13, para [0256]; page 15, para [0269]) electrically connected to the source wiring (108, Fig. 13; page 15, para [0266]);
	a pixel electrode (111, Fig. 13; page 15, para [0266]) electrically connected to the top-gate transistor (151, Fig. 13) comprising a plurality of openings (openings of 111, Figs. 13 and 16);
	a first insulating film (combination of: 105 and upper layer of multilayer insulating film 110, Fig. 13; page 13, para [0257]; page 14, para [0260]) over a gate electrode (portion 110 over gate electrode 102, Fig. 13; page 13, para [0257]; page 15, para [0269]) of the top-gate transistor (top-gate transistor 151, Fig. 13; page 13, para [0256]; page 15, para [0269]) and below the source wiring (portion 105 below the source wiring 108, Fig. 13); and
	a second organic insulating film (lower layer of multilayer organic insulating film 110, Fig. 13; page 14, para [0260]) over the source wiring (108, Fig. 13),
	wherein each of the common electrode (103, Fig. 13) and the pixel electrode (111, Fig. 13) comprises indium tin oxide (page 14, para [0259]; page 20, para [0327]).

Kimura does not expressly disclose that the first insulating film (combination of: 105 and upper layer of multilayer insulating film 110, Fig. 13; page 13, para [0257]; page 14, para [0260]) is an organic insulating film.  However, Kimura does disclose that an upper layer portion (110, Fig. 

Kimura does not expressly disclose wherein the auxiliary wiring (7003b, Fig. 16) comprises one or more element selected from aluminum, tantalum, titanium, molybdenum, tungsten, neodymium, chromium, nickel, platinum, gold, silver, copper, magnesium, scandium, and cobalt.  However, Kimura discloses that a gate electrode (102, Fig. 13; page 13, para [0257]) can be formed together with the auxiliary common wiring (7003b, Fig. 16; page 25, para [0371]) and that the gate electrode can be formed from a metal material such as aluminum (page 13, para [0257]).

Regarding claim 4, Kimura discloses an FFS-mode liquid crystal display device (Fig. 13; page 1, para [0005; page 2, para [0036]) comprising:
	an auxiliary wiring (7003b, Fig. 16; page 25, para [0371]) electrically connected to a common electrode (103, Fig. 13; page 14, para [0266]) in a pixel portion (930, Fig. 17A; page 25, para [0377]) and comprising a region arranged parallel or substantially parallel to a source 
	a top-gate transistor (bottom-gate and top-gate transistor 151 are interchangeable, Fig. 13; page 13, para [0256]; page 15, para [0269]) electrically connected to the source wiring (108, Fig. 13; page 15, para [0266]);
	a pixel electrode (111, Fig. 13; page 15, para [0266]) electrically connected to the top-gate transistor (151, Fig. 13) comprising a plurality of openings (openings of 111, Figs. 13 and 16);
	a first insulating film (combination of: 105 and upper layer of multilayer insulating film 110, Fig. 13; page 13, para [0257]; page 14, para [0260]) over a gate electrode (portion 110 over gate electrode 102, Fig. 13; page 13, para [0257]; page 15, para [0269]) of the top-gate transistor (top-gate transistor 151, Fig. 13; page 13, para [0256]; page 15, para [0269]) and comprising a region (portion of 105, Fig. 13) in contact with a lower surface of the source wiring (portion 105 contacts a lower surface of the source wiring 108, Fig. 13); and
	a second organic insulating film (lower layer of multilayer organic insulating film 110, Fig. 13; page 14, para [0260]) below the pixel electrode (111, Fig. 13) and comprising a region (lower layer of multilayer organic insulting film 110, Fig. 13) in contact with a top surface of the source wiring (108, Fig. 13),
	wherein each of the common electrode (103, Fig. 13) and the pixel electrode (111, Fig. 13) comprises indium tin oxide (page 14, para [0259]; page 20, para [0327]).



Kimura does not expressly disclose wherein the auxiliary wiring (7003b, Fig. 16) comprises one or more element selected from aluminum, tantalum, titanium, molybdenum, tungsten, neodymium, chromium, nickel, platinum, gold, silver, copper, magnesium, scandium, and cobalt.  However, Kimura discloses that a gate electrode (102, Fig. 13; page 13, para [0257]) can be formed together with the auxiliary common wiring (7003b, Fig. 16; page 25, para [0371]) and that the gate electrode can be formed from a metal material such as aluminum (page 13, para [0257]).

Regarding claim 7, Kimura discloses a liquid crystal display device with all the limitations of claim 2 above and further discloses wherein the second organic insulating film (110, Fig. 13) is in contact with the first organic insulating film (105, Fig. 13).

Regarding claim 8, Kimura discloses a liquid crystal display device with all the limitations of claim 3 above and further discloses wherein the second organic insulating film (lower layer of multilayer organic insulating film 110, Fig. 13; page 14, para [0260]) is in contact with the first organic insulating film (105, Fig. 13).

Regarding claim 9, Kimura discloses a liquid crystal display device with all the limitations of claim 4 above and further discloses wherein the second organic insulating film (lower layer of multilayer organic insulating film 110, Fig. 13; page 14, para [0260]) is in contact with the first organic insulating film (105, Fig. 13).

Claims 5-6 and 10-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Kimura et al. (U.S. 2007/0146591) in view of Shen et al. (U.S. 2005/0018113).

Regarding claim 5, Kimura discloses an FFS-mode liquid crystal display device (Fig. 13; page 1, para [0005; page 2, para [0036]) comprising:
	a pixel portion (930, Fig. 17A; page 25, para [0377]) comprising:
		a first pixel (161, Fig. 13) and a second pixel (162, Fig. 13) adjacent to the first pixel (161, Figs. 2 and 13) in a direction in which a source wiring (108/7002, Figs. 2, 13, and 16; page 15, para [0266]; page 25, para [0371]) extends,
		an auxiliary wiring (7003b, Fig. 16; page 25, para [0371]) electrically connected to a common electrode (103, Fig. 13; page 14, para [0266]) in the pixel portion (930, Fig. 17A; page 
	wherein the first pixel (161, Fig. 13) and the second pixel (162, Fig. 13) comprises:
		a top-gate transistor (bottom-gate and top-gate transistor 151 are interchangeable, Fig. 13; page 13, para [0256]; page 15, para [0269]) electrically connected to the source wiring (108, Fig. 13; page 15, para [0266]);
		a pixel electrode (111, Fig. 13; page 15, para [0266]) electrically connected to the top-gate transistor (151, Fig. 13) comprising a plurality of openings (openings of 111, Figs. 13 and 16);
		a first insulating film (combination of: 105 and upper layer of multilayer insulating film 110, Fig. 13; page 13, para [0257]; page 14, para [0260]) over a gate electrode (portion 110 over gate electrode 102, Fig. 13; page 13, para [0257]; page 15, para [0269]) of the top-gate transistor (top-gate transistor 151, Fig. 13; page 13, para [0256]; page 15, para [0269]) and below the source wiring (portion 105 is below the source wiring 108, Fig. 13); and
	a second organic insulating film (lower layer of multilayer organic insulating film 110, Fig. 13; page 14, para [0260]) over the source wiring (108, Fig. 13) and below the pixel electrode (111, Fig. 13),
	wherein the common electrode (103, Figs. 2 and 13) is continuously provided over each of the first pixel (161, Figs. 2 and 13) and the second pixel (162, Figs. 2 and 13), and comprises a region overlapping with the pixel electrode (111, Figs. 2 and 13) of the first pixel (161, Figs. 2 and 13) and a region overlapping with the pixel electrode (111, Figs. 2 and 13) of the second pixel (162, Figs. 2 and 13),


Kimura does not expressly disclose that each of the first pixel (161, Figs. 2 and 13) and the second pixel (162, Figs. 2 and 13) comprises: 
a top-gate transistor (bottom-gate and top-gate transistor 151 are interchangeable, Fig. 13; page 13, para [0256]; page 15, para [0269]) electrically connected to the source wiring (108, Fig. 13; page 15, para [0266]);
	a pixel electrode (111, Fig. 13; page 15, para [0266]) electrically connected to the top-gate transistor (151, Fig. 13) comprising a plurality of openings (openings of 111, Figs. 13 and 16);
	a first insulating film (combination of: 105 and upper layer of multilayer insulating film 110, Fig. 13; page 13, para [0257]; page 14, para [0260]) over a gate electrode (portion 110 over gate electrode 102, Fig. 13; page 13, para [0257]; page 15, para [0269]) of the top-gate transistor (top-gate transistor 151, Fig. 13; page 13, para [0256]; page 15, para [0269]) and below the source wiring (portion 105 is below the source wiring 108, Fig. 13); and
	a second organic insulating film (lower layer of multilayer organic insulating film 110, Fig. 13; page 14, para [0260]) over the source wiring (108, Fig. 13) and below the pixel electrode (111, Fig. 13),
	wherein the common electrode (103, Figs. 2 and 13) is continuously provided over each of the first pixel (161, Figs. 2 and 13) and the second pixel (162, Figs. 2 and 13), and comprises a region overlapping with the pixel electrode (111, Figs. 2 and 13) of the first pixel (161, Figs. 2 
wherein each of the common electrode (103, Fig. 13) and the pixel electrode (111, Fig. 13) comprises indium tin oxide (page 14, para [0259]; page 20, para [0327]).  

However, Shen discloses a liquid crystal display device (Fig. 1; page 1, para [0006, 0028]) comprising a pixel portion (combination of: 10 and 20, Fig. 1; page 1, para [0029]) wherein each of a first pixel (10, Fig. 1; page 1, para [0029]) and a second pixel (20, Fig. 1; page 1, para [0029]) adjacent to the first pixel (10, Fig. 1) has a thin film transistor (T1 of 10 and T2 of 20, Fig. 1; page 1, para [0029]) in order to be able to independently control drive voltages of the first pixel (10, Fig. 1) and the second pixel (20, Fig. 1; page 3, para [0049]).

Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to configure each of the first pixel (Kimura: 161, Figs. 2 and 13) and the second pixel (Kimura: 162, Figs. 2 and 13) of Kimura to comprise: 
a top-gate transistor (Kimura: bottom-gate and top-gate transistor 151 are interchangeable, Fig. 13; page 13, para [0256]; page 15, para [0269]) electrically connected to the source wiring (Kimura: 108, Fig. 13; page 15, para [0266]);
	a pixel electrode (Kimura: 111, Fig. 13; page 15, para [0266]) electrically connected to the top-gate transistor (Kimura: 151, Fig. 13) comprising a plurality of openings (Kimura: openings of 111, Figs. 13 and 16);

	a second organic insulating film (Kimura: lower layer of multilayer organic insulating film 110, Fig. 13; page 14, para [0260]) over the source wiring (108, Fig. 13) and below the pixel electrode (Kimura: 111, Fig. 13),
	wherein the common electrode (Kimura: 103, Figs. 2 and 13) is continuously provided over each of the first pixel (Kimura: 161, Figs. 2 and 13) and the second pixel (Kimura: 162, Figs. 2 and 13), and comprises a region overlapping with the pixel electrode (111, Figs. 2 and 13) of the first pixel (Kimura: 161, Figs. 2 and 13) and a region overlapping with the pixel electrode (Kimura: 111, Figs. 2 and 13) of the second pixel (Kimura: 162, Figs. 2 and 13),
wherein each of the common electrode (Kimura: 103, Fig. 13) and the pixel electrode (Kimura: 111, Fig. 13) comprises indium tin oxide (Kimura: page 14, para [0259]; page 20, para [0327]) in order to obtain the benefits of being able to independently control drive voltages of the first pixel (Kimura: 161, Figs. 2 and 13; Shen: 10, Fig. 1) and the second pixel (Kimura: 162, Figs. 2 and 13; Shen: 20, Fig. 1) as taught by Shen (Fig. 1; page 3, para [0049]).

Kimura does not expressly disclose that the first insulating film (combination of: 105 and upper layer of multilayer insulating film 110, Fig. 13; page 13, para [0257]; page 14, para [0260]) is an 

Kimura does not expressly disclose wherein the auxiliary wiring (7003b, Fig. 16) comprises one or more element selected from aluminum, tantalum, titanium, molybdenum, tungsten, neodymium, chromium, nickel, platinum, gold, silver, copper, magnesium, scandium, and cobalt.  However, Kimura discloses that a gate electrode (102, Fig. 13; page 13, para [0257]) can be formed together with the auxiliary common wiring (7003b, Fig. 16; page 25, para [0371]) and that the gate electrode can be formed from a metal material such as aluminum (page 13, para [0257]).

Regarding claim 6, Kimura discloses an FFS-mode liquid crystal display device (Fig. 13; page 1, para [0005; page 2, para [0036]) comprising:
	a pixel portion (930, Fig. 17A; page 25, para [0377]) comprising:

		an auxiliary wiring (7003b, Fig. 16; page 25, para [0371]) electrically connected to a common electrode (103, Fig. 13; page 14, para [0266]) in the pixel portion (930, Fig. 17A; page 25, para [0377]) and comprising a region arranged parallel or substantially parallel to a source wiring (7002, Fig. 16; page 25, para [0371]) in a plan view of the pixel portion;
	wherein the first pixel (161, Fig. 13) and the second pixel (162, Fig. 13) comprises:
		a top-gate transistor (bottom-gate and top-gate transistor 151 are interchangeable, Fig. 13; page 13, para [0256]; page 15, para [0269]) electrically connected to the source wiring (108, Fig. 13; page 15, para [0266]);
		a pixel electrode (111, Fig. 13; page 15, para [0266]) electrically connected to the top-gate transistor (151, Fig. 13) comprising a plurality of openings (openings of 111, Figs. 13 and 16);
		a first insulating film (combination of: 105 and upper layer of multilayer insulating film 110, Fig. 13; page 13, para [0257]; page 14, para [0260]) over a gate electrode (portion 110 over gate electrode 102, Fig. 13; page 13, para [0257]; page 15, para [0269]) of the top-gate transistor (top-gate transistor 151, Fig. 13; page 13, para [0256]; page 15, para [0269]) and comprising a region in contact with a bottom surface of the source wiring (portion 105 is in contact with a bottom surface of the source wiring 108, Fig. 13); and
	a second organic insulating film (lower layer of multilayer organic insulating film 110, Fig. 13; page 14, para [0260]) below the pixel electrode (111, Fig. 13) and comprising a region in 
	wherein the common electrode (103, Figs. 2 and 13) is continuously provided over each of the first pixel (161, Figs. 2 and 13) and the second pixel (162, Figs. 2 and 13), and comprises a region overlapping with the pixel electrode (111, Figs. 2 and 13) of the first pixel (161, Figs. 2 and 13) and a region overlapping with the pixel electrode (111, Figs. 2 and 13) of the second pixel (162, Figs. 2 and 13),
wherein each of the common electrode (103, Fig. 13) and the pixel electrode (111, Fig. 13) comprises indium tin oxide (page 14, para [0259]; page 20, para [0327]).

Kimura does not expressly disclose that each of the first pixel (161, Figs. 2 and 13) and the second pixel (162, Figs. 2 and 13) comprises: 
a top-gate transistor (bottom-gate and top-gate transistor 151 are interchangeable, Fig. 13; page 13, para [0256]; page 15, para [0269]) electrically connected to the source wiring (108, Fig. 13; page 15, para [0266]);
	a pixel electrode (111, Fig. 13; page 15, para [0266]) electrically connected to the top-gate transistor (151, Fig. 13) comprising a plurality of openings (openings of 111, Figs. 13 and 16);
	a first insulating film (combination of: 105 and upper layer of multilayer insulating film 110, Fig. 13; page 13, para [0257]; page 14, para [0260]) over a gate electrode (portion 110 over gate electrode 102, Fig. 13; page 13, para [0257]; page 15, para [0269]) of the top-gate transistor (top-gate transistor 151, Fig. 13; page 13, para [0256]; page 15, para [0269]) and 
	a second organic insulating film (lower layer of multilayer organic insulating film 110, Fig. 13; page 14, para [0260]) below the pixel electrode (111, Fig. 13) and comprising a region in contact with a top surface of the source wiring (lower layer of multilayer organic insulating film 110 in contact with a top surface of the source wiring 108, Fig. 13),
	wherein the common electrode (103, Figs. 2 and 13) is continuously provided over each of the first pixel (161, Figs. 2 and 13) and the second pixel (162, Figs. 2 and 13), and comprises a region overlapping with the pixel electrode (111, Figs. 2 and 13) of the first pixel (161, Figs. 2 and 13) and a region overlapping with the pixel electrode (111, Figs. 2 and 13) of the second pixel (162, Figs. 2 and 13),
wherein each of the common electrode (103, Fig. 13) and the pixel electrode (111, Fig. 13) comprises indium tin oxide (page 14, para [0259]; page 20, para [0327]).  

However, Shen discloses a liquid crystal display device (Fig. 1; page 1, para [0006, 0028]) comprising a pixel portion (combination of: 10 and 20, Fig. 1; page 1, para [0029]) wherein each of a first pixel (10, Fig. 1; page 1, para [0029]) and a second pixel (20, Fig. 1; page 1, para [0029]) adjacent to the first pixel (10, Fig. 1) has a thin film transistor (T1 of 10 and T2 of 20, Fig. 1; page 1, para [0029]) in order to be able to independently control drive voltages of the first pixel (10, Fig. 1) and the second pixel (20, Fig. 1; page 3, para [0049]).


a top-gate transistor (Kimura: bottom-gate and top-gate transistor 151 are interchangeable, Fig. 13; page 13, para [0256]; page 15, para [0269]) electrically connected to the source wiring (Kimura: 108, Fig. 13; page 15, para [0266]);
	a pixel electrode (Kimura: 111, Fig. 13; page 15, para [0266]) electrically connected to the top-gate transistor (Kimura: 151, Fig. 13) comprising a plurality of openings (Kimura: openings of 111, Figs. 13 and 16);
	a first insulating film (combination of: 105 and upper layer of multilayer insulating film 110, Fig. 13; page 13, para [0257]; page 14, para [0260]) over a gate electrode (portion 110 over gate electrode 102, Fig. 13; page 13, para [0257]; page 15, para [0269]) of the top-gate transistor (top-gate transistor 151, Fig. 13; page 13, para [0256]; page 15, para [0269]) and comprising a region in contact with a bottom surface of the source wiring (portion 105 is in contact with a bottom surface of the source wiring 108, Fig. 13); and
	a second organic insulating film (lower layer of multilayer organic insulating film 110, Fig. 13; page 14, para [0260]) below the pixel electrode (111, Fig. 13) and comprising a region in contact with a top surface of the source wiring (lower layer of multilayer organic insulating film 110 in contact with a top surface of the source wiring 108, Fig. 13),
	wherein the common electrode (Kimura: 103, Figs. 2 and 13) is continuously provided over each of the first pixel (Kimura: 161, Figs. 2 and 13) and the second pixel (Kimura: 162, Figs. 2 and 13), and comprises a region overlapping with the pixel electrode (111, Figs. 2 and 13) of 
wherein each of the common electrode (Kimura: 103, Fig. 13) and the pixel electrode (Kimura: 111, Fig. 13) comprises indium tin oxide (Kimura: page 14, para [0259]; page 20, para [0327]) in order to obtain the benefits of being able to independently control drive voltages of the first pixel (Kimura: 161, Figs. 2 and 13; Shen: 10, Fig. 1) and the second pixel (Kimura: 162, Figs. 2 and 13; Shen: 20, Fig. 1) as taught by Shen (Fig. 1; page 3, para [0049]).

Kimura does not expressly disclose that the first insulating film (combination of: 105 and upper layer of multilayer insulating film 110, Fig. 13; page 13, para [0257]; page 14, para [0260]) is an organic insulating film.  However, Kimura does disclose that an upper layer portion (110, Fig. 13) of the first insulating film (combination of: 105 and upper layer of multilayer insulating film 110, Fig. 13) can be formed of an organic insulating material such as polyimide (page 14, para [0260]).  Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to form the first insulating film (combination of: 105 and upper layer of multilayer insulating film 110, Fig. 13) from an organic insulating material in order to obtain the benefits of simplifying the manufacturing process by forming different insulating layers from the same organic insulating material. 

Kimura does not expressly disclose wherein the auxiliary wiring (7003b, Fig. 16) comprises one or more element selected from aluminum, tantalum, titanium, molybdenum, tungsten, neodymium, chromium, nickel, platinum, gold, silver, copper, magnesium, scandium, and 

Regarding claim 10, Kimura as modified by Shen discloses a liquid crystal display device with all the limitations of claim 5 above and further discloses wherein the second organic insulating film (Kimura: lower layer of multilayer organic insulating film 110, Fig. 13; page 14, para [0260]) is in contact with the first organic insulating film (Kimura: 105, Fig. 13).

Regarding claim 11, Kimura as modified by Shen discloses a liquid crystal display device with all the limitations of claim 6 above and further discloses wherein the second organic insulating film (Kimura: lower layer of multilayer organic insulating film 110, Fig. 13; page 14, para [0260]) is in contact with the first organic insulating film (Kimura: 105, Fig. 13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871